Case 2:20-cv-00677-WSS Document 105 Filed 09/07/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

COUNTY OF BUTLER, e¢ al,
Plaintiffs, Civil Action No. 2:20-cv-677

v. Hon. William S. Stickman IV
THOMAS W. WOLF, et al,

Defendants.

 

 

ORDER OF COURT

AND NOW, this nid day of September 2021, IT IS HEREBY ORDERED that,
pursuant to the Judgment issued by the United States Court of Appeals for the Third Circuit at
No. 20-2936, Plaintiffs’ Complaint in Civil Action Seeking a Declaratory Judgment and
Injunctive Relief (ECF No. 1) is DISMISSED AS MOOT. IT IS FURTHER ORDERED that the
Motion for Attorneys’ Fees (ECF No. 96) is TERMINATED. The Clerk of Court is directed to
mark this CASE CLOSED.

BY THE. COURT:

Cp et eyes
DIAL Ss Sei“

WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE

 
